Citation Nr: 1041403	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-09 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation 
from October 31, 2002, through December 7, 2006 for service-
connected bilateral hearing loss.

2.  Entitlement to an initial disability evaluation in excess of 
10 percent, from December 8, 2006, through July 22, 2008, for 
service-connected bilateral hearing loss.

3.  Entitlement to an initial disability evaluation in excess of 
30 percent beginning July 23, 2008, for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and friend, L.G.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  At that time, the RO held that service connection was 
warranted for hearing loss, effective October 31, 2002.  An 
initial noncompensable evaluation was assigned. 

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in May 2006.  A transcript is of record.

In November 2006, the Board remanded this matter in order for the 
Veteran to undergo a VA audiological examination.  A January 2007 
rating decision granted a 10 percent disability evaluation for 
service-connected bilateral hearing loss, effective December 8, 
2006, the date of the VA audiological examination.

In August 2007, the Board denied the Veteran's entitlement to an 
initial compensable evaluation prior to December 8, 2006, and 
denied entitlement to an initial evaluation in excess of 10 
percent beginning December 8, 2006, for service-connected 
bilateral hearing loss.  

While the case was pending before the Court, the RO, in an 
October 2008 rating decision, increased the Veteran's service-
connected bilateral hearing loss to 30 percent disabling, 
effective July 23, 2008.

The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court) and in a December 
2008 Order, the Court vacated the August 2007 Board decision and 
remanded the matter for further proceedings.  In the December 
2008 Joint Motion for Remand, the parties agreed that this matter 
should be remanded for the Board to obtain another VA 
audiological examination that is consistent with the Board's 
November 2006 remand instructions.  The Board remanded this case 
in December 2009.


FINDINGS OF FACT

1.  From October 31, 2002, through December 7, 2006, the 
Veteran's bilateral hearing loss is not shown to be productive of 
worse than Level I hearing acuity in the right ear and Level I 
hearing acuity in the left ear.

2.  From December 8, 2006, through July 22, 2008, the Veteran's 
bilateral hearing loss is not shown to be productive of worse 
than Level IV hearing acuity in the right ear and Level V hearing 
acuity in the left ear.

3.  As of July 23, 2008, the Veteran's bilateral hearing loss is 
not shown to be productive of worse than Level VI hearing acuity 
in the right ear and Level VII hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  From October 31, 2002, through December 7, 2006, the criteria 
for an initial compensable evaluation for hearing loss have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2009).

2.  From December 8, 2006, through July 22, 2008, the criteria 
for an initial evaluation in excess of 10 percent for hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100 (2009).

3.  As of July 23, 2008, the criteria for an initial evaluation 
in excess of 30 percent for hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 
4.10, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), requires VA to assist 
a claimant at the time that he or she files a claim for benefits.  
As part of this assistance, VA is required to notify claimants of 
what they must do to substantiate their claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

The Veteran's claim for a higher initial rating for his bilateral 
hearing loss disability arises from his disagreement with the 
initial ratings assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran with respect to this initial rating 
claim.

As to VA's duty to assist, VA has associated with the claims file 
the Veteran's service treatment records and VA records and in 
June 2004, December 2006, September 2008 and January 2010 
afforded him audiometric examinations with respect to his claim.  
The Veteran has not indicated that he has received any treatment 
for his hearing loss disability aside from that which is of 
record already.  The Board thus concludes that there are no 
additional treatment records outstanding. There is additionally 
no objective evidence indicating that there has been a material 
change in the service-connected hearing loss disability since the 
Veteran was last examined.  38 C.F.R. § 3.327(a) (2009).  The 
January 2010 report of examination is thorough and supported by 
the treatment records.  The examinations in this case are thus an 
adequate basis upon which to base a decision.  The Board finds 
these actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).

When rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claims when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To evaluate the degree of disability from service-
connected hearing loss, the rating schedule establishes eleven 
auditory acuity levels ranging from numeric level I for 
essentially normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85 (2009).

The rating criteria include an alternate method of rating 
exceptional patterns of hearing.  When the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment form either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  In this case, the Veteran's test results do not meet 
the numerical criteria for such a rating in either ear.  Thus his 
hearing loss will be rated by the usual method only.  38 C.F.R. § 
4.86 (2009).

In this case, the Veteran's bilateral hearing loss has been 
assigned an initial noncompensable rating from October 31, 2002, 
through December 7, 2006.  From December 8, 2006, through July 
22, 2008, his bilateral hearing loss has been rated as 10 percent 
disabling.  Effective July, 23, 2008, a disability rating of 30 
percent was assigned for his service-connected hearing loss.

The Veteran's original claim for service connection for hearing 
loss was received on October 31, 2002.  In June 2003, he was 
afforded a VA audiologic examination.  At that time, decibel loss 
in the right ear was 20 at 1000, 45 at 2000, 60 at 3000, and 55 
at 4000 Hertz.  The average decibel loss was 45.  Speech 
audiometry revealed speech discrimination ability of 100 percent 
in that ear.  These findings warrant a designation of Roman 
Numeral I under Table VI of 38 C.F.R. § 4.85. As for the left 
ear, decibel loss was 20 at 1000, 30 at 2000, 55 at 3000, and 55 
at 4000 Hertz.  The average decibel loss for the right ear was 
40.  Speech audiometry revealed speech discrimination ability of 
100 percent in that ear.  These findings warrant a designation of 
Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  The Veteran 
was diagnosed as having normal to moderately severe sensorineural 
hearing loss, in both ears.  Under Table VII of 38 C.F.R. § 4.85, 
where the right ear is Roman Numeral I, and the left ear is Roman 
Numeral I, the appropriate rating is 0 percent under Diagnostic 
Code 6100.

In December 2003, the Veteran related that his hearing loss had 
caused him several difficulties because he misunderstood others 
and it reduced his awareness for warning sounds.  His reduced 
hearing acuity frustrated and depressed because he was unable to 
hear and communicate with others.  

A VA audiological report dated in April 1, 2004, indicates that 
the Veteran's hearing acuity had worsened since 1997.  Speech 
discrimination ability was 92 percent in the right ear and 100 
percent in the left ear.  With regards to the right ear, test 
results demonstrated hearing within normal limits from 250-1000 
Hertz and mild to moderate sensorineural hearing loss from 2000-
4000 Hertz.  With regards to the left ear, test results 
demonstrated hearing within normal limits from 250-2000 Hertz and 
moderate sensorineural hearing loss at 4000 Hertz.  Because of 
his normal hearing acuity thresholds through 2000 Hertz, very 
limited benefit was expected of amplification and he was not 
issued a hearing aid for his left air.  The Veteran's right ear 
hearing aid was replaced.  The Board notes that specific results 
of decibel loss were unavailable.  However, in order for the 
Veteran to warrant a compensable rating with his available speech 
discrimination ability of 92 and 100 percent, he would have had 
to exhibit an average decibel loss in one ear of at least 82 and 
in the other of at least 98. 

On November 4, 2005, the Veteran underwent an audiological 
evaluation.  He reported that he had not been able to understand 
speech over the phone for approximately six months.  Testing 
demonstrated that decibel loss in the right ear was 20 at 1000, 
35 at 2000, and 50 at 4000 Hertz.  Hearing acuity was not 
measured at 3000 Hertz.  Speech audiometry revealed speech 
discrimination ability of 100 percent in that ear.  Testing 
demonstrated that decibel loss in the left ear was 15 at 1000, 30 
at 2000, and 60 at 4000 Hertz.  Hearing acuity again was again 
not measured at 3000 Hertz.  Speech audiometry revealed speech 
discrimination ability of 84 percent in that ear.  The examiner 
indicated that test results demonstrated hearing acuity within 
normal limits from 250-1000 Hertz, with mild to moderate 
sensorineural hearing loss from 2000-4000 Hertz, rising to within 
normal limits at 8000 Hertz.  Additionally, functional hearing 
was excellent.  The Veteran was counseled that his current 
decrease in hearing may be the result of sinus and allergy 
problems, for which he was receiving treatment.  In this case, 
not all the required results are available in order to conduct a 
mechanical application of the rating criteria.  However, the 
Veteran would have had to demonstrate a decibel loss of more than 
100 at 3000 Hertz, bilaterally, in order to warrant a compensable 
rating for his bilateral hearing loss.

In May 2006, the Veteran testified that his service-connected 
hearing loss had considerably interfered with his daily life.  It 
was hard for him to associate with people who were not accustomed 
to being around people that are hearing impaired.  Additionally, 
it is hard for him to communicate and he experienced depression.  
He isolated himself from others.  As to employment, the Veteran 
indicated that he had not needed to seek out employment because 
he was permanently and totally disabled.  L.G. testified that his 
hearing loss presented a danger to the Veteran.  The Veteran 
could not hear traffic when he was in public, a cell phone 
ringing, a microwave beep, or the stove timer go off.  He also 
found it difficult to hear in noisy atmospheres.  

In support of his claim the Veteran submitted private 
audiological results from Somerset Hearing Aid Center dated in 
November 2006.  The only evidence available for review is the 
graph; it is not accompanied by a report with specific results.  
In the right ear, the decibel loss approximates 40 at 1000, 55 at 
2000, and 60 at 4000.  In the left ear, the decibel loss appears 
to be 35 at 1000, 50 at 2000, and 60 at 4000.  Hearing acuity was 
not measured at 3000 Hertz and there are no results regarding 
speech discrimination ability.  There is no additional evidence 
for review.  

Upon VA examination dated December 8, 2006, decibel loss in the 
right ear was 15 at 1000, 40 at 2000,  60 at 3000, and 65 at 4000 
Hertz.  The average decibel loss was 45.  Speech audiometry 
revealed speech discrimination ability of 68 percent in that ear.  
These findings warrant a designation of Roman Numeral IV under 
Table VI of 38 C.F.R. § 4.85.  As for the left ear, decibel loss 
was 15 at 1000, 40 at 2000, 65 at 3000, and 65 at 4000 Hertz.  
The average decibel loss for the left ear was 46.  Speech 
audiometry revealed speech discrimination ability of 64 percent 
in that ear.  These findings warrant a designation of Roman 
Numeral V under Table VI of 38 C.F.R. § 4.85.  The Veteran was 
diagnosed as having sloping, bilateral, mild to moderately 
severely sensorineural hearing loss at 1500-4000 Hertz, with 
hearing improving to mild loss at 8000 Hertz.  Under Table VII of 
38 C.F.R. § 4.85, where the right ear is Roman Numeral IV, and 
the left ear is Roman Numeral V, the appropriate rating is 10 
percent under Diagnostic Code 6100.

In September 2008, an acquaintance of the Veteran's submitted 
that she had noticed that the Veteran's hearing loss had worsened 
in the past year.  The Veteran appeared to experience greater 
difficulty understanding what she said and if he was not looking 
directly at her, she would have to repeat herself multiple times.  
In a separate statement, the Veteran's girlfriend submitted that 
the Veteran's hearing loss presented a danger to him.  He had 
nearly been run over by a car and a couple of weeks prior the 
Veteran did not hear the alarm sounded during a tornado drill. 

On September 22, 2008, the Veteran was afforded an additional VA 
examination.  Decibel loss in the right ear was 20 at 1000, 45 at 
2000, 65 at 3000, and 65 at 4000.  The average decibel loss was 
49.  Speech audiometry revealed speech discrimination ability of 
56 percent in that ear.  These findings warrant a designation of 
Roman Numeral VI under Table VI of 38 C.F.R. § 4.85.  As for the 
left ear, decibel loss was 25 at 1000, 50 at 2000, 70 at 3000, 
and 70 at 4000.  The average decibel loss for the left ear was 
54.  Speech audiometry revealed speech discrimination ability of 
56 percent in that ear.  These findings warrant a designation of 
Roman Numeral VII under Table VI of 38 C.F.R. § 4.85.  The 
examiner indicated that the Veteran's hearing loss interfered 
with his enjoyment of television, movies, and awareness of events 
around him.  It created isolation from his family due to an 
inability to hear and take part in conversations and it 
interfered with his ability to communicate on the phone.  Under 
Table VII of 38 C.F.R. § 4.85, where the right ear is Roman 
Numeral VI, and the left ear is Roman Numeral VII, the 
appropriate rating is 30 percent under Diagnostic Code 6100.

On January 5, 2010, the Veteran was again afforded a VA 
examination.  Decibel loss in the right ear was 30 at 1000, 50 at 
2000, 65 at 3000, and 65 at 4000.  The average decibel loss was 
51.  Speech audiometry revealed speech discrimination ability of 
60 percent in that ear.  These findings warrant a designation of 
Roman Numeral VI under Table VI of 38 C.F.R. § 4.85.  As for the 
left ear, decibel loss was 30 at 1000, 50 at 2000, 65 at 3000, 
and 70 at 4000.  The average decibel loss for the left ear was 
54.  Speech audiometry revealed speech discrimination ability of 
64 percent in that ear.  These findings warrant a designation of 
Roman Numeral VI under Table VI of 38 C.F.R. § 4.85.  Under Table 
VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral VI, 
and the left ear is Roman Numeral VI, the appropriate rating is 
30 percent under Diagnostic Code 6100.

The examiner noted that the results of the December 2006, 
September 2008 and January 2010 evaluations were consistent.  
Significantly, no change was noted in the Veteran's hearing 
acuity between the 2008 and 2010 audiograms.  Only a slight 
change was noted between the 2006 and 2008 audiograms.  The 
examiner determined that the results were reliable.  As to any 
discrepancy between the November 2006 Somerset Hearing Aid Center 
and the December 2006 VA examination findings, the examiner 
opined that the greater loss in hearing acuity found on the 
Somerset examination may have been the result of uncalibrated 
equipment, patient fatigue, wax impaction, middle ear disease or 
even poorly placed earphones.  He also submitted that it was 
unlikely that the VA hearing test results were unreliable 
because, on comparison, they were found to be consistent with 
subsequent VA examinations.  Further, when conducting a VA 
examination, middle ear pathology and wax impaction are ruled out 
by impedance testing and otoscopic examination and VA audiometric 
equipment is calibrated every six months.  

Upon review of the aforementioned evidence, the Board finds that 
the Veteran's service-connected bilateral hearing loss does not 
warrant a compensable disability rating for the period from 
October 31, 2002, through December 7, 2006.  Additionally, a 
disability rating in excess of 10 percent is not warranted from 
December 8, 2006, through July 22, 2008, and a disability rating 
in excess of 30 percent is not warranted as of July, 23, 2008, 
for the Veteran's service connection bilateral hearing loss.

As noted, the Veteran was assigned an initial noncompensable 
evaluation for his service-connected bilateral hearing loss from 
October 31, 2002 through December 7, 2006.  Although the Veteran 
testified at his personal hearing in May 2006 that his hearing 
loss interferes considerably with his daily life, the Board notes 
that the assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this respect, applying the June 2003 results to the 
Rating Schedule translates to a numeric designation of Level I 
for each ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these 
findings to 38 C.F.R. § 4.85, Table VII of the Schedule results 
in a noncompensable evaluation for hearing loss under Diagnostic 
Code 6100.

Although there are other audiometry test results on file during 
this, the April 2004 and November 2005 VA audiological results as 
well as the November 2006 Somerset Hearing Aid Center do not 
include pure tone threshold results at each relevant frequency; 
and the November 2006 Somerset Hearing Aid Center, is 
uninterpreted and does not include speech recognition scores.  
Consequently, these test results do not conform to the rating 
criteria and cannot be used to determine the Veteran's hearing 
acuity for compensation purposes.  Accordingly, an initial 
compensable rating for the Veteran's bilateral hearing loss is 
not warranted from October 31, 2002 through December 7, 2006.

From December 8, 2006, through July 22, 2008, the relevant 
medical evidence of record includes a VA examination dated in 
December 2006.  the Veteran's bilateral hearing loss is not shown 
to be productive of worse than Level IV hearing acuity in the 
right ear and Level V hearing acuity in the left ear.  Applying 
the June 2003 results to the Rating Schedule translates to a 
numeric designation of Level IV in the right ear and Level V in 
the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these 
findings to 38 C.F.R. § 4.85, Table VII of the Schedule results 
in a 10 percent rating for hearing loss under Diagnostic Code 
6100.

As of July 23, 2008, the relevant medical evidence of record 
includes VA examinations dated in September 2008 and January 
2010.  Applying the September 2008 results to the Rating Schedule 
translates to a numeric designation of Level VI in the right ear 
and Level VII in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Applying the January 2010 results to the Rating Schedule 
translates to a numeric designation of Level VI in the right ear 
and Level VI in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Both these examination findings when applied to 38 C.F.R. § 4.85, 
Table VII of the Schedule warrant a 30 percent rating for hearing 
loss under Diagnostic Code 6100.

The Board is sympathetic to the Veteran's, his friend's and his 
partner's contentions regarding the severity of his service-
connected hearing loss throughout the pendency of this appeal.  
However, under the law, VA may only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).  In the context of the evaluation of 
service-connected hearing loss, the Courts have observed that 
rating criteria are employed through "mechanical application," 
as applied to clinical test results.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  Stated another way, the determining factor 
in the evaluation of hearing impairment is not the Veteran's 
subjective determination of hearing loss or the use of hearing 
aides; it is the audiological test results.

The Board has considered whether the record raises the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2009).  
In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service- connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's hearing loss, but 
findings supporting a higher rating have not been documented.  In 
addition, it has not been shown that his service-connected 
hearing loss has required frequent periods of hospitalization or 
has produced marked interference with the Veteran's capacity for 
employment.  For these reasons, the Board finds that referral for 
consideration of the assignment of an extraschedular rating is 
not warranted.

In making this determination, the Board is cognizant of the 
holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In 
that decision, the Court noted that unlike the rating schedule 
for hearing loss, the extraschedular provisions do not rely 
exclusively on objective test results to determine whether 
referral for an extra-schedular rating was warranted.  The Court 
held that in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused by 
a hearing disability in his or her final report.  Id. at 455.

Here, the September 2008 and January 2010 VA examination reports 
contain a detailed description of the Veteran's subjective 
complaints and the consideration of the impact of his hearing 
loss on his occupational functioning.  The Board has also 
considered the written statements the Veteran submitted in 
support of his claim. While the Board has considered this 
evidence in light of Martinak and the provisions of 38 C.F.R. § 
3.321(b)(1), the Board does not find that the Veteran has 
described functional effects that are "exceptional" or not 
otherwise contemplated by the assigned evaluation.  Rather, his 
description of difficulties with hearing is consistent with the 
degree of disability addressed by such evaluation.

In conclusion, an initial compensable disability rating for the 
period from October 31, 2002, through December 7, 2006, for the 
Veteran's bilateral hearing loss is not warranted.  The Veteran's 
service-connected hearing loss does not warrant an initial 
disability rating in excess of 10 percent from December 8, 2006, 
through July 22, 2008.  Additionally, an initial disability 
rating in excess of 30 percent is not warranted as of July, 23, 
2008. 


ORDER

An initial compensable disability evaluation from 
October 31, 2002, to December 7, 2006 for service-connected 
bilateral hearing loss is denied.

An initial disability evaluation in excess of 10 percent, from 
December 8, 2006, to July 22, 2008, for service-connected 
bilateral hearing loss is denied.

An initial disability evaluation in excess of 30 percent 
beginning July 23, 2008, for service-connected bilateral hearing 
loss is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


